United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-1799
                                    ___________

Patricia Thomas,                         *
                                         *
             Appellant,                  *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
MO Jackson County,                       * Western District of Missouri.
                                         *
             Defendant,                  * [UNPUBLISHED]
                                         *
Circuit Court of Jackson County,         *
Missouri, and all judges of the Circuit *
Court; State of Missouri,                *
                                         *
             Appellees.                  *
                                    ___________

                              Submitted: September 8, 2009
                                 Filed: October 7, 2009
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

        Patricia Thomas appeals the district court’s1 dismissal without prejudice of her
civil rights action and denial of her motion for default judgment. After careful review,


      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
we conclude that Thomas did not properly serve defendants, and that the district court
did not abuse its discretion in granting defendants’ motion to dismiss on that basis.
See Marshall v. Warwick, 155 F.3d 1027, 1030 (8th Cir. 1998) (standards of review);
see also Fed. R. Civ. P. 4(d), (e), (m); Mo. Rev. Stat. § 506.150.4. In addition, we find
no abuse of discretion in the denial of default judgment. See Norsyn, Inc. v. Desai,
351 F.3d 825, 830 (8th Cir. 2003) (court did not abuse its discretion in denying
plaintiff’s motion for default judgment where defendants were never properly served,
and thus had no obligation to file answer).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-